United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
C.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, St. Louis, MO, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1844
Issued: February 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 8, 2006 appellant filed a timely appeal from a June 29, 2006 decision which
denied modification of the Office’s May 9, 2006 decision regarding appellant’s schedule award
for the right lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant sustained more than a one percent permanent impairment
of his right lower extremity, for which he received a schedule award.
FACTUAL HISTORY
On November 30, 1995 appellant, then a 53-year-old police sergeant, filed a traumatic
injury claim for a dislocated right knee in the performance of duty. He stopped work on
December 1, 1995. The Office accepted appellant’s claim for a right patellar tendon rupture and

authorized surgery consisting of open repair of the right patellar tendon with internal fixation
which occurred on December 1, 1995.1 Appellant received appropriate compensation benefits.
In a July 9, 2001 report, Dr. Robert Cutrell, Board-certified in internal medicine, opined
that appellant had osteoarthritis of the knee. He checked the box “yes” in response to whether he
believed appellant’s condition was caused or aggravated by an employment activity and noted
that osteoarthritis was commonly associated with injuries to the affected joint. Dr. Cutrell
indicated that appellant experienced more pain than before. He indicated that appellant had
reached maximum medical improvement and should be able to fully return to work.
On July 23, 2001 appellant requested a schedule award.
By letter dated August 15, 2001, the Office advised appellant to submit medical evidence
in support of his claim based upon the fifth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (A.M.A., Guides).
In a November 20, 2001 report, Dr. Eric Benz, a Board-certified orthopedic surgeon,
noted appellant’s history of injury and treatment and conducted a physical examination. He
noted that appellant had a well-healed eight inch scar, no swelling in the knee or leg, and no
atrophy. Dr. Benz advised that appellant’s range of motion was 0 to 125 degrees versus 0 to 135
degrees on the left and indicated that appellant’s x-rays showed very early degenerative changes.
He opined that appellant had reached maximal medical improvement and had a seven percent
impairment of the left lower extremity.2
In a March 22, 2003 report, an Office medical adviser noted that Dr. Benz did not refer to
the A.M.A., Guides. He utilized the A.M.A., Guides and explained that appellant was not
entitled to impairment due to decreased range of motion of the right knee as his range of motion
did not demonstrate any impairment. The Office medical adviser noted that appellant had 25
percent sensory deficit for continued mild knee pain under Grade 4 in Table 16-10.3 He
explained that the maximum lower extremity impairment for pain in the distribution of the
femoral nerve would warrant two percent impairment and he referred to Table 17-37.4 The
Office medical adviser determined that appellant had 1 percent impairment (25 percent of 2
percent) to the lower extremity for pain and had reached maximum medical improvement on
November 20, 2001.
By letter dated November 19, 2003, the Office requested that the employing
establishment update appellant’s pay rate information.

1

The Office also accepted appellant’s claim for a recurrence of disability on June 15, 1997 and authorized
surgery on June 19, 1997.
2

It appears that he meant the right lower extremity.

3

A.M.A., Guides 482.

4

Id. at 552.

2

On October 11, 2005 the Office granted appellant a schedule award for one percent
permanent impairment of the right foot. The award covered the period November 20 to
December 10, 2001.
On November 7, 2005 appellant requested a telephonic hearing.5 By letter dated
March 23, 2006, he alleged that his right knee was not getting any better. Appellant explained
that he recently received an injection for pain and swelling and that his physician recommended
a knee replacement. He also advised the Office that he had retired.6
In a February 13, 2006 report, Dr. Jeffrey Whiting, a Board-certified orthopedic surgeon,
noted that appellant had complaints of right knee pain, swelling and crunching as well as crepitus
with activity. He advised that appellant had a well-healed surgical scar, active extension and
good strength to resistance and no evidence of instability. Dr. Whiting noted that x-rays showed
tricompartmental osteoarthritis with joint space narrowing in the medial space. He also noted
that appellant desired a total knee arthroplasty because his quality of life was limited with knee
pain; however, he agreed to try another injection first.
By decision dated May 9, 2006, the Office hearing representative affirmed the
October 11, 2005 schedule award. The Office hearing representative determined that the Office
incorrectly utilized the pay rate in effect on the date of injury for determining appellant’s
compensation. The case was remanded for appropriate development to determine appellant’s
pay rate on June 15, 1997, the date of his recurrence of disability, to see if it was greater than on
the date he was injured, and if so, to adjust the amount of pain in his schedule award
accordingly.7
By letter dated June 1, 2006, appellant requested reconsideration. In support of his
request, he submitted copies of previously submitted medical reports. Appellant included new
evidence which did not provide any impairment rating.
In a June 11, 2006 report, the Office medical adviser noted that appellant reached
maximum medical improvement on November 20, 2001 and that he was not entitled to an
additional award. He explained that appellant had already received an award of one percent for
Grade 4 pain in the distribution of the femoral nerve pursuant to Table 16-10 and 16-15.8
Furthermore, he advised that appellant had normal range of motion of the right knee. The Office
medical adviser indicated that no award could be given for decreased cartilage interval as there
were no radiographs to review.
By decision dated June 20, 2006, the Office denied modification of its May 9, 2000
decision.
5

The hearing was scheduled for March 13, 2006. Appellant subsequently missed the hearing, his request to
reschedule was denied and it was changed to an examination of the written record.
6

7
8

The record reflects that appellant retired on February 29, 2004.
An adjustment was made on June 8, 2006.
A.M.A., Guides 482, 492.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act9 and its
implementing regulation10 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.11
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
tables in the A.M.A., Guides.12 However, all factors that prevent a limb from functioning
normally should be considered, together with the loss of motion, in evaluating the degree of
permanent impairment.13
ANALYSIS
In support of his claim for a schedule award, appellant submitted a November 20, 2001
report from Dr. Benz who noted appellant’s history of injury and treatment and conducted a
physical examination. Dr. Benz noted that appellant had a well-healed eight inch scar, no
swelling in the knee or leg and no atrophy. He advised that appellant’s range of motion was 0 to
125 degrees versus 0 to 135 degrees on the left. Appellant’s x-rays showed very early
degenerative changes.
Dr. Benz opined that appellant had reached maximal medical
improvement and had a seven percent impairment of the right leg. However, he did not explain
how he made the impairment rating as there was no reference to the A.M.A. Guides. Dr. Benz
did not discuss how he arrived at his conclusion or refer to any tables or pages of the A.M.A.
Guides in determining the extent of the impairment.14 The Board finds that, as Dr. Benz did not
include an impairment rating under the A.M.A. Guides, the Office properly relied upon the
findings of the Office medical adviser.

9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404.

11

A.M.A., Guides (5th ed. 2001).

12

See William F. Simmons, 31 ECAB 1448 (1980); Richard A. Ehrlich, 20 ECAB 246, 249 (1969) and cases cited
therein.
13

Bernard A. Babcock, Jr., 52 ECAB 143 (2000); see also Paul A. Toms, 28 ECAB 403 (1987).

14

See James R. Hill, 57 ECAB ___ (Docket No. 05-1899, issued May 12, 2006) (schedule awards are to be based
on the A.M.A., Guides; an estimate of permanent impairment is irrelevant and of diminished probative value where
it is not based on the A.M.A., Guides).

4

The Office medical adviser relied upon the findings on examination made by Dr. Benz.
He applied the fifth edition of the A.M.A. Guides, to determine that appellant had no impairment
for loss of range of motion of the right knee as the examination revealed a full range of motion.15
The Office medical adviser noted that appellant had a 25 percent sensory deficit for continued
mild knee pain to Grade 4 pursuant to Table 16-10.16 The Office medical adviser explained that
the maximum lower extremity impairment allowed for pain in the distribution of the femoral
nerve was two percent at Table 17-37.17 Thus, he determined that appellant had to a one percent
impairment to the lower extremity for pain and had reached maximum medical improvement on
November 20, 2001.18 In a June 11, 2006 report, the Office medical adviser reiterated that
appellant did not have greater impairment. Appellant received an award of one percent for
Grade 4 pain in the distribution of the femoral nerve pursuant to Tables 16-10 and 17-37.19 The
Office medical adviser reiterated that appellant had a normal range of motion and that no award
could be given for decreased cartilage interval absent proper radiographs to review.
There is no probative medical evidence of record establishing that appellant has more
than a one percent impairment of the right leg for which he received a schedule award.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained more than a one percent permanent impairment of his right lower extremity, for which
he received a schedule award.

15

Dr. Benz reported knee flexion of 125 degrees. Table 17-10 at page 537 of the A.M.A., Guides states that no
impairment rating is warranted unless flexion is less than 110 degrees.
16

A.M.A., Guides 482.

17

Id. at 552.

18

This is consistent with the procedure set forth in Table 16-10 at page 482 of the A.M.A., Guides by which the
severity of the sensory deficit, 25 percent, is multiplied by the maximum impairment value for pain for the
implicated nerve, 2 percent. This equals one half of one percent. This is rounded to one percent.
19

A.M.A., Guides 482, 492.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 29 and May 9, 2006 are affirmed.
Issued: February 14, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

